I concur in the majority opinion with one qualification; that is I cannot fully agree that Chapter 15298 should be given a retroactive construction and application.
The purpose of the Act is to define who are to be deemed "qualified electors" and "qualified voters" after the passage of the Act, and to that extent it is prospective. But it is not necessary that all the qualifications therein defined be *Page 724 
acquired after the passage of the Act. Whether electors or voters possessed the necessary qualifications at the time the Act was passed or acquired them afterwards is not material. It is the operation of the Act on which depends its prospective or retroactive application. The Act makes no attempt to define who were qualified electors at any time before the effective date of the Act. It does not say that those who, after the passage of the Act, become twenty one years of age, citizens of the United States, and lived for one year in Florida and six months in the town, and register, are qualified electors, but it says in effect that after the effective date of the Act those who possess certain qualifications, whenever they have acquired them, will be deemed qualified electors.
In 59 C.J. 1158 it is said:
"A retroactive or retrospective law, in the legal sense, is one that takes away or impairs vested rights acquired under existing laws, or creates a new obligation, imposes a new duty, or attaches a new disability in respect to transactions or considerations already past. However, a statute does not operate retroactively merely because it relates to antecedent events, or because part of the requisites of its action is drawn from time antecedent to its passing. Retrospective statutes are usually construed to embrace only those which relate to substantial rights, or which give a right where none before existed."
See also Cox v. Hart, 260 U.S. 427, 67 L. Ed. 332.
A statute is not made retroactive merely because it draws upon antecedent facts for its operation. Kelly v. Owen, 7 Wall. 496,19 L. Ed. 283. *Page 725